DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 04/27/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaguchi et al (US 2013/0259933 A1), in view of Wang et al (US 2005/0154046 A1), further in view of WO 2014/097664 A1 and further in view of Haeusler et al (USP 9,107,819 B2).
Kamaguchi taught capsules that disintegrated specifically in the large intestine [abstract], generally comprising active agents for the treatment of ulcerative colitis [0032]. The capsule was multi-layered (e.g., reads on a capsule having concentric layers), comprising a layer of hydrogenated oil that protected the innermost drug layer [(e.g., oily substance, protective layer, coating the drug content) [0035], and, as the shell (e.g., outermost layer/coating), chitosan powder dispersed in a mixture of (e.g., a first and a second) natural water-soluble polymers (e.g., a mixture of gelatin, carrageenan, pectin and gellan gum) [abstract, claim 1]. 
Although Kamaguchi generally taught therapeutic agents for the treatment of ulcerative colitis, Kamaguchi did not specifically teach indigo, as recited in claim 1. Although Kamaguchi taught delivery to the large intestine, Kamaguchi did not specifically teach an adherable substance, as recited in claims 1 and 7-8. Although Kamaguchi taught capsule shells generally comprising water-soluble polymers, for delivery to the large intestine, Kamaguchi did not specifically teach an indigestible dextrin, as recited in claim 1.
Wang taught [abstract] indigo for the treatment of inflammatory-related diseases, including ulcerative colitis [0003-0004, 0033, 0098, examples throughout].
Since Kamaguchi generally taught therapeutic agents for the treatment of ulcerative colitis, it would have been prima facie obvious to one of ordinary skill in the art to include indigo within the teachings of Kamaguchi, as taught by Wang. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select indigo for incorporation into a composition, based on its recognized suitability for its intended use as a therapeutic agent for the treatment of ulcerative colitis, as taught by Wang [Wang; 0003-0004, 0033, 0098, examples throughout].
Kamaguchi, in view of Wang, did not teach an adherable substance as instantly recited.
WO 2014/097664 taught [abstract] a colon delivery system (e.g., capsule) that enabled the delivery, and release, of an active agent to the large intestine. A chitosan-containing layer covered the capsule, and an enteric base material containing layer covered the chitosan-containing layer [abstract and claim 1]. It was found that by coating, with an enteric base material-containing layer, a composition that has a chitosan-containing coating, delivery to the large intestine without losing the active ingredient can be obtained [page 4/27, 4th paragraph; page 5/27, 2nd paragraph]. Furthermore, the material of the enteric base-containing layer (e.g., carboxymethyl ethyl cellulose and methacrylic acid copolymers: reads on an adherable substance) prevented water from entering the capsule [page 12/27, 1st paragraph].
Since Kamaguchi taught chitosan-containing layered  capsules for delivery and release to the large intestine, it would have been prima facie obvious to one of ordinary skill in the art to include carboxymethyl ethyl cellulose and/or methacrylic acid copolymers within Kamaguchi, as taught by WO 2014/097664. An ordinarily skilled artisan would have been motivated to prevent water from entering the capsule, and to effectively deliver to the large intestine, without losing the active, as taught by WO 2014/097664 [WO 2014/097664 at the abstract; claim 1; page 4/27, 4th paragraph; page 5/27, 2nd paragraph; and, at page 12/27, 1st paragraph].
Kamaguchi, in view of Wang and WO 2014/097664 did not teach an indigestible dextrin as instantly recited.
Haeusler taught coated capsules [col 9, lines 1-3] for release of an active ingredient in the colon [col 3, lines 10-24], where the coating comprised a polymeric mixture of ethyl cellulose and an indigestible water soluble polymer (indigestible dextrin) [abstract and claim 1].
Since Kamaguchi taught capsule shells generally comprising water-soluble polymers, for delivery to the large intestine, it would have been prima facie obvious to one of ordinary skill in the art to include, within Kamaguchi, indigestible dextrin. The ordinarily skilled artisan would have been motivated to influence release to the colon, as taught by Haeusler [abstract; claim 1; col 9, lines 1-3]. In the instant case, it is prima facie obvious to select indigestible dextrin for incorporation into a capsule, based on its recognized suitability for its intended use as a water soluble polymer for release to the colon, as taught by Haeusler.
Kamaguchi, in view of Wang, WO 2014/097664 and Haeusler, reads on claims 1, 4 and 7-8.
Claim 2 is rendered prima facie obvious because Kamaguchi taught a plasticizer in the capsule shell [0029].
Claim 3 is rendered prima facie obvious because Kamaguchi taught [0015] the chitosan powder derived from animal or plant, and contained in an amount of 1 to 27% by mass, and the second natural water-soluble polymer contained in an amount of 1 to 24% by mass, based on a total weight of the dried capsule shell.
Claim 5 is rendered prima facie obvious because Kamaguchi taught [0030] the shell of the capsule containing an additive, such as an organic acid, inorganic acid, pH adjuster, or a compound having divalent ion or a mixture thereof. The capsule surface was coated with the said additive, or immersed in a solution of the additives.
Claim 9 is rendered prima facie obvious because Kamaguchi taught oral administration [abstract, 0040].
Claims 10-11 are rendered prima facie obvious because Wang taught dosage levels (e.g., of the indigo) from about 5 mg to about 250 mg, per kilogram of body weight, per day [0075]. The motivation to combine Wang with Kamaguchi was previously discussed.
The instant claim 10 recites indigo administered in an amount of 0.05 to 120 mg/kg, per adult.
The instant claim 11 recites indigo administered in an amount of 0.05 to 20 mg/kg, per adult.
Wang taught dosage levels (e.g., of the indigo) from about 5 mg to about 250 mg per kilogram of body weight per day. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Applicant argued that neither Kamaguchi nor Wang, alone or in combination, teaches or suggests the adherable substance, as recited in the amended claim 1.
The Examiner responds that, with respect to the claimed adherable substance, Haeusler cures the deficiency of the combined Kamaguchi and Wang.

Applicant argued that claims 2-5 and 7-11 are patentable because of dependency.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612